DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN109980149A machine translation).
	As to claims 1 and 11, Chen discloses a secondary battery, comprising: a housing having an opening; an electrode assembly accommodated in the housing (The top part is provided with a cover plate 11. the bottom 25 and side wall 24 are integrally formed [0222]-[0223]… forming a cavity in the shell body. cavity for accommodating the energy conversion element 23) [0226]-[0227].; 
	and a cover assembly (Top part), wherein the cover assembly covers the opening of the housing to contain the electrode assembly inside the housing, (The top part is provided with a cover plate 11. the bottom 25 and side wall 24 are integrally formed [0222]-[0223]… forming a cavity in the shell body. cavity for accommodating the energy conversion element 23) [0226]-[0227].; 
	 and the cover assembly (Top part) further comprises: a cover plate with an air hole (through hole on the cover plate 11) [0381]; 
	a blocker inserted into and blocking the air hole (Central part (13) is sealed in the through hole through the decompression part (12)). [0228]-[0234]; a sealing member disposed between the blocker and the cover plate, surrounding the air hole, and configured to seal a gap between the blocker and the cover plate (Around central part (13) a decompression part (12)…is annular…is set in the through hole and forms a sealed connection with the through hole,) [0230]-[0233]; 
	and a fastener (Decompression part (12)) disposed inside the air hole [0232]-[0233], wherein the fastener is connected to the cover plate (Decompression part (12) is set in the through hole and forms a sealed connection with the through hole). [0232]-[0233], see figure 6, 
	the blocker (Central part (13)) is connected to the cover plate through the fastener (The central part (13) is sealed in the through hole through the decompression part (12)) [0234], see figure 6.
	and the fastener is configured to deform in response to a temperature rise, so that the blocker stops blocking the air hole (see…In one example, the thermal expansion coefficient of the central part (13) with the pressure relief part (12)… (also known as decompression part (12) [0127]-[0128])… have the same coefficient of thermal expansion. This can ensure the firm connection of the central part (13) and the pressure part (12), and good temperature resistance. explosion-proof element will not to generate large deformation because of change of environmental temperature decompression part (12) will not expand and fragmentation of the central part (13)). [0442]-[0447]… Alternatively, the decompression part (12) will deform with respect to higher temperatures…the pressure part 12 and the connecting strength of the shell main body is not enough to support the pressure of the internal (i.e. pressure reaches the second set value), a decompression part 12 and the central part 13 is pushed out under the air pressure). [0269]-[0272]. Thereby stop blocking the air hole.


    PNG
    media_image1.png
    465
    867
    media_image1.png
    Greyscale

(Chen figure 6, modified and annotated for illustration)

	As to claim 10 and 19, rejection of claim 1 is incorporated, Chen discloses the cover assembly further comprises an insulation plate, and the insulation plate is disposed on an inner side of the cover plate; and the fastener and the insulation plate are integrally formed. (Both elements fastener (Decompression part (12) and insulation plate (decompression part (12)) of Chen are the same element thus integrally formed… The central portion 13 and the shell main body is the conductor material. the central portion 13 and the shell main body are respectively used as two electrodes of the energy storage device. [0301]-[0303]. Thereby requiring the decompression part to be an insulator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-9, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN109980149A), as evidenced by Centroplast Engineering Plastics GMBH.
	
	As to claim 2 and 12, Chen discloses a fastener (Decompression part (12) made of insulating material,.) [0289], and a melting point of the fastener ranges from 80°C to 200°C, as evidenced by Centroplast Engineering Plastics GMBH, Polypropylene with 30% glass fiber has insulation properties, a melting point of 1650C, low density, easily machined plastic that has high impact resistance and dimensional stability, with applications that have fittings with high loads. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the plastic of Centroplast Engineering to improve the manufacturing process with easily machined plastic thereby providing economic benefit.
 	and the blocker is a metal block. (Central portion 13 is made of tantalum, niobium, molybdenum, tungsten, titanium, platinum, copper, aluminum, carbon steel, kovar alloy or stainless steel). [0404]-[0405]
	It should be noted; the examples illustrated and discussed herein, any specific values should be interpreted as merely exemplary of, and not as a limitation. [0211]-[0212].

	As to claim 3 and 13, Chen discloses the blocker comprises a body and a connection portion; the body is flat-plate shaped, and the body completely covers the air hole (The first extension part 21 and/or the second extending part 22 integrally covering the relief part 12 along the axial direction of the two end surfaces) [0416]-[0417] and is located on an outer side of the cover plate; and one end of the connection portion is connected to the body, and the other end of the connection portion extends into the air hole and is connected to the fastener. (The central portion (13) comprises a first end face and a second end face opposite to the first end face close to the cavity. to form an extending part extend from the first end face and/or the second end face (e.g., the first extension (21) and second extension (22). extending part at least partially covers the relief part (12)). [0399]-[0403] see figure 6.

    PNG
    media_image2.png
    825
    1348
    media_image2.png
    Greyscale

(Chen figure 6, modified and annotated for illustration)

	As to claim 4 and 14, Chen discloses the blocker further comprises a limiting element (second extension 22) ; the limiting element is connected to an end of the connection portion facing away from the body (The first extending part 21 or the second extending part 22 increases the area of the end face of the central part 13, so that the pole ear with the central part 13 has a larger contact area,) [0412] –[0414]; a limiting step is disposed on a side of the fastener (decompression part (12)) facing away from the body; and the limiting element abuts against the limiting step. (see...figure 6).

    PNG
    media_image3.png
    751
    1106
    media_image3.png
    Greyscale

(Chen figure 6, modified and annotated for illustration)

	As to claim 5 and 15, Chen discloses both the connection portion and the limiting element have an annular structure (Explosion-proof element comprises a central part 13 and around the central part 13 a decompression part 12. decompression part 12 is annular,) [0230]-[0231]; and an outer diameter of the limiting element is greater than an outer diameter of the connection portion. As shown in figure 6 the outer diameter of the limiting element is greater than an outer diameter of the connection portion.

    PNG
    media_image4.png
    745
    1343
    media_image4.png
    Greyscale

(Chen figure 6, modified and annotated for illustration)

As to claim 6 and 16, Chen discloses a projection of the limiting element along a thickness direction of the cover assembly is within a projection of the air hole along the thickness direction of the cover assembly. (see…figure 6 above).

As to claim 7, rejection of claim 5 is incorporated, Chen discloses a projection of the limiting element along a thickness direction of the cover assembly is within a projection of the air hole along the thickness direction of the cover assembly. (see…figure 6 above).

	As to claim 8 and 17, Chen discloses an annular sink is provided in the cover plate; the sink surrounds the air hole and extends along a radial direction of the air hole; and the body is accommodated in the sink. (see… the through hole extends to form a cylinder [0130]… the defined part of the cylinder main body is connected with the shell is root, forming inner chamfer angle at the inner side of the root part (“sink”), the said pressure releasing part filling the area surrounded by the inner chamfer angle.) [0134]-[0136]

	As to claim 9 and 18, Chen discloses an annular groove is provided in the cover plate (The surface of the shell main body (e.g., inner surface or outer surface is formed with a strip-shaped groove 14. groove 14 is linear, arc, wave-shaped or other shapes.) [0421]-[0423]; 
	the groove surrounds the air hole and recesses from a bottom surface of the sink towards a side facing away from the body (Groove 14 is multiple, and the multiple grooves 14 are radially around the centre of the explosion-proof element.) [0431]-[0432]; and at least a part of the sealing member is accommodated in the groove.(The central groove 14 is two, and passes through the explosion-proof element) [0435]-[0436]. Where groove (14) on an inner surface of the cover plate passing through the explosion proof element (13) would accommodate the sealing member (decompression part (12).

Claim(s) 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN109980149A machine translation), as evidenced Dell replacement Lithium ion retrieved on 9/1/2022 https://www.dell.com/en-us/shop/dell-4-cell-55-wh-lithium-ion-replacement-battery-for-select-laptops/apd/451-bbsy/pc-accessories.

	As to claim 20, Chen discloses the energy storage device is a the energy storage device is a battery or a capacitor. For example, the battery comprises a lithium ion battery, nickel-chromium battery, alkaline battery [0462]-[0463]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified portable devices to incorporate lithium ion batteries as evidence by Dell replacement lithium ion batteries.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727